DETAILED ACTION

Currently pending claims are 1 – 40.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1, 17 and 33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because the claim language “real-time” is considered to be unclear regarding what exactly constitutes the timing limitation / threshold in terms of interval that to be qualified as “real-timet” in order to particularly distinct the invention subject matter over the modern high-speed computing technology and thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Any other claims not addressed are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 11 and 13 – 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gum et al. (U.S. Patent 2010/0175116). 

As per claim 1, 17 and 33, Gum teaches monitoring device for a portable item, the monitoring device configured to learn a use of the portable item by an authorized user, comprising: 
a memory (Gum: Para [0100]);  
13695a timer (Gum: Para [0080] / [0041] / [0062]: (e.g.) (a) managing a training period (learning mode) configuration, or (b) checking the time / date / week specific information with an internal clock to retrieve a current time); 
a signaling element (Gum: Para [0039] / [0071]); 
an environmental sensor configured to be operated while substantially collocated with the portable item (Gum: Para [0039] / [0071]); and 
a hardware processor configured to:  
13700identify a training period of time comprising a time range when the portable item will be at least one of: (a) under control of the authorized user of the portable item and (b) in a storage designated by the authorized user (Gum: see above & Para [0080] / [0062], Para [0085] Last sentence and Para [0063] Line 3 – 6: (a) a training period associated with a learning mode can be configurable by the authorized user of the portable device such that (b) a consistent usage profile for permitted user activities can be generated accordingly); 
monitor over the training period of time, via the environmental sensor, the environment of the portable item (Gum: see above & Para [0080] / [0062] / [0077], Para [0085] Last sentence and Para [0063] Line 3 – 6: (a) so as to generate a usage profile for permitted user activities during a training period of the learning mode and (b) the training period is configurable by the user);  
13705identify via an environmental data obtained from environmental sensor during the training period of time a consistent pattern of use of the portable item (Gum: see above & Para [0080] Line 17 – 20, Para [0085] Last sentence, Para [0003] / [0062] and Para [0063] Line 3 – 6: the usage profile, obtained during the training period, contains a consistent pattern of user behavior(s) – (e.g.) a recurring time / location of work / home / school or to conduct e-commerce purchases numerous times from the (past) historical data), wherein: 
(A) said consistent pattern of use is correlated with at least one of (i) a recurring location of use of the portable item during the training period and (ii) a recurring time interval of use of the portable item among a plurality of time 13710intervals within the training period (Gum: Figure 7 & Para [0080] / [0062] / [0077], Para [0085] Last sentence, Para [0003] and Para [0063] Line 3 – 6: regarding a user behavior, a consistency pattern of use can be obtained during a training period, wherein (a) additional security can be provided (e.g.) by associating the location of the portable device with particular time(s) in a consistent manner such that (b) an expected usage of the portable device w.r.t. Loc / Time can thus be determined (Para [0063] Line 3 – 6)); and 
(B) said consistent pattern of use is a consistent pattern in at least one of (i) the environmental data for the portable item at the recurring location during the training period and (ii) the environmental data for the portable item during the recurring time interval within the training period (Gum: Figure 7 & Para [0080] / [0062] / [0077], Para [0085] Last sentence, Para [0003] and Para [0063] Line 3 – 6: see above);  
13715retain in the memory the consistent pattern of use of the portable item, wherein a stored expected use of the portable item at the recurring location or during the recurring time interval comprises the consistent pattern of use (Gum: see above & Para [0041] / [0062] / [0093], Para [0085] Last sentence, Para [0003] and Para [0063] Line 3 – 6: (a) a recurring location / time of a consistent pattern (such as at a work office, school, user’s home or cofee-shop location) can be obtained to generate a usage profile for permitted user activities, (b) the usage profile, obtained from the training period, contains a consistent pattern of user behavior(s) – (e.g.) a recurring time / location of work / home / school or to conduct e-commerce purchases numerous times from the (past) historical data and thus (c) additional security can be provided by associating the location of the portable device with particular time(s) in a consistent manner such that (b) an expected usage of the portable device w.r.t. Loc / Time can thus be determined (Para [0063] Line 3 – 6))
monitor in real-time, via the environmental sensor, the environment of the portable item during a second period of time which commences after the identification by 13720the hardware processor of the consistent pattern of use (Gum: see above & Para [0055] / [0062] / [0093] and Para [0061] / [0003]: (e.g.) during a second period of time, after an identification of a consistent pattern of use at user’s (e.g.) work, home, school or cofee-shop location(s) (Para [0093] / [0085]), the portable device is detected while moving into a more secured location such as a users home and as such, different security level(s) of user authentications can be dynamically changed accordingly (Para [0055])); 
during the second period of time, identify at least one of: (i) that the portable item is at the recurring location and (ii) that the current time is within the recurring time interval (Gum: see above and Para [0073] Line 1 – 6, Para [0085] Last sentence, Para [0003] / [0062] and Para [0063] Line 3 – 6: (a) (e.g.) moving from a work office into a user’s home location sector and (b) the usage profile, obtained from the training period, contains a consistent pattern of user behavior(s), or a recurring location to conduct e-commerce purchases numerous times from the (past) historical data); and  SCO-005-US 414/430 
upon identifying during the second time period that the portable item is at the 13725recurring location or that the current time is within the recurring time interval, determine a current use of the portable item via the environmental sensor (Gum: see above); 
compare the current use of the portable item with the expected use of the portable item (Gum: see above & Para [0056] Last sentence, Para [0085] Last sentence, Para [0003] / [0062] and Para [0063] Line 3 – 6: checking whether the current use of the portable device matches the expected usage pattern or not); 
identify that the current use of the portable item is inconsistent with the expected 13730use of the portable item (Gum: see above & Para [0056] Last sentence, Para [0085] Last sentence, Para [0003] / [0062] and Para [0063] Line 3 – 6: in the case of the current use of the portable device does not match the expected usage pattern); and 
upon identifying that the current use is inconsistent with the expected use of the portable item, signaling via the signaling element that the current use of the portable item is inconsistent with the expected use (Gum: see above & Para [0056] Last sentence, Para [0003] / [0062] and Para [0063]: if the current use of the portable device does not match the expected usage pattern, then, at least, (a) a re-authenticating message is submitted to alert the user or (b) an unauthorized access attempt of an alert message can be directly sent from a central database entity).


As per claim 2 and 18, Gum teaches13735As per claim 2, Gum teaches As per  to identify the recurring time interval of use of the portable item as including at least one of one or more specific days of the week within a week within the training period; a plurality of repeated days of the week within the training period over a plurality of weeks;  13740a time interval with a same first daily start time and a same second daily end time within a specific day of the week; and a plurality of time intervals each with a same first daily start time and a same second daily end time over a plurality of days; and a plurality of periodically spaced time intervals within the training period (Gum: Para [0041] / [0003] / [0062] / [0093] / [0085]: First, using calendar information as a baseline recursive and consistent usage pattern (e.g. time of day / week) ([0041] / [0093]) and then, because the calendar is not the only factor for that ([0041] L9-12), applying a learning mode with a user configurable training period ([0080] & FIG. 7) to monitor / adjust / update the actual usage characteristics according to obtained statistical results (e.g. numerous times in the past at a cofeeshop (FIG. 7 & [0041] / [0085]).  


As per claim 3, 19 and 34, Gum teaches13735As per claim 2, Gum teaches As per  to receive via the user-interface an authorized user-defined use expectation for the portable item (Gum: Para [0072] Line 5 – 8 and Para [0073]: user can manually change or select the context of the use expectation); and  
13750modify the authorized user-defined use expectation in accordance with the consistent pattern of use of the portable item identified by the hardware processor based on the environmental data obtained during the training period (Gum: Para [0041] and Para [0003] / [0062]: updating the authorized user-defined use expectation by an actual detected (monitored) usage / location characteristics obtained during the learning mode (i.e. calendar information is not the only factor) such that the usage profile contains a list of conditions associated with the user’s expected use of the portable device w.r.t. time of day/week and location information), 
wherein the retained expected use of the portable item comprises the authorized-user-defined use expectation as modified in accordance with the consistent pattern of use of the portable item identified by the hardware processor (see above). 

As per claim 4 – 5, 20 – 21 and 35 – 36, Gum teaches:
13735As per claim 2, Gum teaches As per (i) identifying a recurring consistent location of the portable item (Gum: see above & Para [0085] and Para [0093] / [0003] / [0062]), and 
(ii) the recurring time interval during which the portable item is at the recurring consistent location (Gum: see above & Para [0063] / [0003] / [0062]); 
the expected use of the portable item is determined by the hardware processor to be an expected location of the portable item during the recurring time interval, wherein the expected 13765location is the recurring consistent location, and the expected use correlates the expected portable item location with the recurring time interval (Gum: see above & Para [0063] / [0003] / [0062]); 
the determining during the second time period comprises monitoring via the location sensor the location of the portable item during the recurring time interval (Gum: see above & Para [0061] / [0041] and Para [0003] / [0062]: the usage info, which even though contains a part of the user’s calendar information, can still be further monitored by the "Learning Mode" to detect the violation or to update the expected usage as needed); and 
the identifying during the second time period that the current use is inconsistent with the 13770expected use of the portable item comprises identifying via the hardware processor that the portable item is not at the expected location during the recurring time interval, wherein the hardware processor further identifies that the portable item is at least one of (i) that the portable item is at least one of lost, misplaced, stolen, misappropriated, and wandering; and  13775(ii) that the portable item is at least one of not in possession of the authorized user, is not in the control of the authorized user, and is not in the storage designated by the authorized user (Gum: see above & Para [0061] / [0041] and Para [0003] / [0062]: (a) see immediate above and (b) e.g. a theft of the portable device).  

As per claim 6, 22 and 37, Gum teaches designate a time-subunit within the training interval, wherein the training interval comprises a plurality of the time-subunits; determine a respective value for the environmental data during each respective time-subunit of the plurality;  13805identify data consistencies among the respective environmental data values for a first set of time-subunits of the plurality; and identify the consistent pattern of use of the portable item based upon the data consistencies for the first set of time-subunits of the plurality (Gum: see above & Para [0063] / [0041] / [0061] / [0003] / [0062]).  

13810As per claim 7 – 8 and 23 – 28, Gum teaches to determine one or more respective value for the environmental data for a time-subunit of the plurality based on at least one of: (i) a range of environmental data values obtained during the time-subunit; (ii) a maximum value of environmental data obtained during the time-subunit;  13815(iii) a minimum value of environmental data obtained during the time-subunit; (iv) an average value of environmental data obtained during the time sub-unit; and (v) a single value for the time-subunit which is derived from a plurality of values of the environmental data values obtained during the time sub-unit (Gum: see above).  
As per claim 9, Gum teaches to identify a statistical pattern among the respective environmental data values for a 13830plurality of time-subunits of the plurality; and identify the consistent pattern of use of the portable item based upon the statistical pattern (Gum: Para [0085] Last sentence and Para [0062]: (e.g.) identifying a statistical pattern such as an occurrence of numerious times in the past).  

As per claim 11, 13 – 14, 16, 30, 32 and 40, Gum teaches generate the stored use expectation as a predictive model; and compare the environmental data obtained during the second time period against the 13845predictive model to determine that the current use of the portable item is inconsistent with the expected use of the portable item (Gum: see above & Para [0069], Para [0056] Last sentence, Para [0003] / [0062] and Para [0063]: (a) to identify a correlation between sensor data from the first 13865environmental sensor (as the stored use expectation) and sensor data from the second environmental sensor and determine at an unusual location as exhibiting unusual behavior and (b) if the current use of the portable device does not match the expected usage pattern, then, at least, signaling with (a) a re-authenticating message is submitted to alert the user or (b) an unauthorized access attempt of an alert message can be directly sent from a central database entity).

As per claim 15, 31 and 39, Gum teaches presenting to the authorized user of the portable item an initial expected use of the portable 13870item which is the expected use as determined by the hardware processor during the training period; accept from the authorized user of the portable item an edit to the initial expected use of the portable item; and store as the use expectation the authorized user-edited initial expected use (Gum: see above & Figure 7 and Para [0041] / [0093] / [0080] / [0085] / [0042]: (a) using calendar information as a baseline recursive and consistent usage pattern (e.g. time of day / week) ([0041] / [0093]) and then, because the calendar is not the only factor for that ([0041] L9-12), applying a learning mode with a user configurable training period ([0080] & FIG. 7) to monitor / adjust / update the actual usage characteristics according to obtained statistical results (e.g. numerous times in the past at a cofeeshop (FIG. 7 & [0041] / [0085] and (b) alternatively, users are allowed to manually edits (updates) the environment parameters as needed from the screen (i.e. user interface)).  

As per claim 29 and 38, Gum teaches detecting a type of environmental data different than the type of environmental data detected by the environmental sensor via a second environmental sensor configured to be operated while substantially collocated with the portable item; identifying the consistent pattern of use during the training period as a first consistent pattern of data during the training period for a first type of environmental data and a second 14060consistent pattern of data during the training period for a second type of environmental data; and identifying during the second period of time that the current use of the portable item is inconsistent with the expected use of the portable item based on an identification of an inconsistency between: (i) a real-time data from at least one of the environmental sensor and the second environmental sensor during the second period of time and (ii) the consistent pattern of 14065use (Gum: see above & Para [0069], Para [0055] / [0062] / [0093] and Para [0061] / [0003]: (a) to identify a correlation between sensor data from the first 13865environmental sensor (as the stored use expectation) and sensor data from the second environmental sensor and determine at an unusual location as exhibiting unusual behavior and (b) (e.g.) during a second period of time, after an identification of a consistent pattern of use at user’s (e.g.) work, home, school or cofee-shop location(s) (Para [0093] / [0085]), the portable device is detected while moving into a more secured location such as a users home and as such, different security level(s) of user authentications can be dynamically changed accordingly (Para [0055])).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gum et al. (U.S. Patent 2010/0175116), in view of Sunshine et al. (U.S. Patent 6,978,212).  

As per claim 12 (claim 10 (see below)), Sunshine (& Gum) teaches generating a predictive model as comprising at least one of a neural network model and a 13850stochastic model of the environmental data obtained during the training period (Sunshine: Col. 7 Line 2 – 5 / Line 8 – 22: providing a subject matter of portable sensing technique by collecting a plurality of values of the environmental data (i.e. sensor data from a sensor array during a training period), which can then be analyzed using a neural network based algorithm by distributing the collected information throughout various processing layers in accordance with a series of vector matrix multiplication technique to obtain a statistical consistent pattern by correcting the false / undesired data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of generating a predictive model such as a neural network model of the environmental data obtained during the training period because Sunshine’s teaching provides a portable sensing technique by systematically and effectively collecting a plurality of values of the environmental data (i.e. sensor data from a sensor array during a training period), which can then be analyzed using a neural network based algorithm by distributing the collected information throughout various processing layers in accordance with a series of vector matrix multiplication technique to obtain a statistical consistent pattern by correcting the false / undesired data within / over the Gum’s system of, during a configurable training interval, collecting a plurality of values of the environmental data from a plurality of sensors which are associated with a portable device and then obtaining statistically a consistent pattern (numerous times in the past) to form an expected usage profile (see above & Para [0085]). 

As per claim 10, Gum teaches to obtain a waveform representative of a plurality of values of the environmental data obtained during the training interval; and determine the consistent pattern of use based on a waveform deconstruction of the obtained waveform (Gum: see above) || (Sunshine: see above: (a) any non-linear statistical analysis mechanism (i.e. Nx dimensional parameters with N ≥ 2) used to obtain a statistical consistent pattern by collecting a plurality of values of the environmental data (i.e. sensor data from a sensor array during a training period) and then correcting the false / undesired data is qualified as a waveform representative technique, as recited in the claim to meet the claim language and (b) the associated “Linear discrimination analysis” (Col. 7 Line 20 – 22), as taught by Sunshine, that provides a dimensinal reduction technique w.r.t. a "non-linear" distribution characteristics is qualified as a waveform deconstruction technique, as recited in the claim to meet the claim language).  
See the same rationale of combination applied herein as above in rejecting the 
claim 12.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2235 – 2020
---------------------------------------------------